Citation Nr: 0412299	
Decision Date: 05/11/04    Archive Date: 05/19/04	

DOCKET NO.  97-29 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability, to include glaucoma and cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1953 to October 
1956.  He also had periods of active service with the 
National Guards of several states, including the State of 
Florida.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2000 at which time it was remanded 
for further development.  During the pendency of the remand, 
by rating decision dated in September 2003, service 
connection for a low back disorder was granted.  A 
noncompensable disability evaluation was assigned, effective 
November 7, 1990.  A 10 percent disability rating was 
assigned, effective July 24, 1991.  A 60 percent disability 
rating was assigned, effective October 3, 2003.

A personal hearing was held, by means of video 
teleconferencing, before the undersigned Acting Member of the 
Board, sitting in Washington, D.C., in November 1999.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claim and the evidence necessary to substantiate the claim.

2.  The veteran does not have a bilateral eye disability, to 
include glaucoma and cataracts, which is shown by the 
competent evidence to be related to his active service or to 
any period of active duty for training certified by the 
service department.


CONCLUSION OF LAW

The veteran does not have a bilateral eye disorder that was 
incurred in or aggravated by his active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative concerning certain 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000 (VCAA) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West 2002)).  In addition, VA recently promulgated 
regulations that implemented the statutory changes effected 
by the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
June 1997 rating decision, the September 1997 statement of 
the case, and the September 2003 supplemental statement of 
the case, the veteran and his representative were apprised of 
the applicable law and regulations and given notice as to the 
evidence needed to substantiate his claim.  In addition, by 
letter dated in August 2003, the RO explained the provisions 
of the VCAA, gave additional notice of the evidence needed to 
substantiate the claim on appeal, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  The veteran provided testimony at a 
videoconference hearing before the undersigned in 1999.

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records 
and VA and private medical records, including an examination 
with opinion as to the etiology of the veteran's eye 
difficulties.  The Board, therefore, finds that the evidence 
in this case is sufficient to render a determination, such 
that additional medical examination or opinion is not needed 
at this time.

In other words, the Board finds that the veteran has had 
ample opportunity to present evidence and argument in support 
of his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  The Board notes that in a report of contact, 
dated August 13, 2003, the veteran stated he had no other 
evidence to submit and wanted his claim processed. 

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided prior to the most recent transfer and 
certification of the case to the Board.  After the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new fourth element of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In March 2004, VA obtained an opinion from VA's General 
Counsel as to the Court's statement in Pelegrini, that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require VA 
to include a request that the claimant provide any evidence 
in his or her possession that pertains to the claim as part 
of the notice provided to a claimant under those provisions.  
The General Counsel's opinion held that the Court's statement 
is obiter dictum and is not binding on VA.  Further, the 
opinion held that § 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  VAOPGCPREC 1-2004.  The 
Board is bound by the holding of the General Counsel's 
opinion.

As noted above, in August 2003, in a report of contact, the 
veteran stated he had no additional evidence to submit and 
wanted his claim processed.

Under the circumstances set forth above, and with 
consideration of the various communications the veteran and 
his representative have had with VA regarding the claim, and 
the several years the claim has been in appeal status, the 
Board finds that the veteran has had ample notice of the 
types of evidence that would support his claim and that he 
has had ample opportunity to present evidence and argument in 
support of his appeal.  He has not identified any evidence 
not already of record.  The Board therefore finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error.  To delay the case any further would 
exalt formal substance.  Therefore, notwithstanding 
Pelegrini, to decide the appeal at this time would not 
constitute prejudicial error to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service, or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder 
which was chronic in service, or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 494-97 (1997).  Evidence that relates the 
current disorder to service must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
that establishes that the claimant currently has a claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be:  Medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also, Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The medical evidence of record discloses the veteran has 
bilateral cataracts and glaucoma as well as hyperopic 
astigmatism and presbyopia.  He believes they are 
attributable to his military service.  While he believes this 
to be true, even an educated guess requires some evidentiary 
foundation to place the possibility of causation in equipoise 
with mere coincidence.  More specifically, with respect to 
any medical conjecture made on his part, the veteran has not 
been shown to possess the medical background required to 
provide such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The undersigned notes that the hyperopic astigmatism and 
presbyopia that were diagnosed at the time of the examination 
by the ophthalmologist in October 2002 are refractive errors 
and therefore are not diseases or injuries within the meaning 
of applicable legislation providing for service connection.  
See 38 C.F.R. § 3.303(c).  

The veteran and his representative have argued that his 
current eye problems are essentially related to stress 
involved in his participation in the rescue effort after 
Hurricane Andrew in 1992 when he was working anywhere from 18 
to 24 hours a day helping to secure the area.  The veteran 
alleges he sustained a stroke in the left eye because of 
constant stress from overworking and the stroke burst the 
blood vessels in the back of the eye, consequently resulting 
in vision impairment of the eye.  

A review of the evidence of record reveals that the service 
medical records disclose the veteran wore glasses for 
farsightedness.  When he was evaluated after having been 
burned by a heater in 1955, there was no reference to the 
eyes having been injured.  

The post service medical evidence of record includes a March 
1990 communication from an optometrist who was referring the 
veteran for a glaucoma work up.

Additional pertinent evidence of record includes 
communications from a physician at an eye clinic in Avon 
Park, Florida.  In November 1992, the physician stated he had 
seen the veteran in September 1992 as a referral from the 
Bascom Palmer Eye Institute.  The veteran had been seen at 
that facility in Miami while he was there with the National 
Guard.  It was reported vision had become blurry in the left 
eye with loss of temporal field vision of two days' duration.  
It was noted the veteran underwent laser iridotomies in each 
eye in September 1992.  

In an October 1993 communication from an ophthalmologist, it 
was stated the veteran was felt to have combined mechanism 
glaucoma.  It was noted he had been evaluated in 1991 at the 
Bascom Palmer Eye Institute for what was reported as a 
"sudden" loss of visual field in the left eye.  He was given 
a diagnosis of branch arterial occlusion in the eye.  

An ophthalmologist examined the veteran for VA in October 
2002.  It was stated the veteran's medical record was 
thoroughly reviewed.  Notation was made of a 10-year history 
of combined mechanism glaucoma with laser iridotomies in 
1992.  The veteran reported that in 1993 he experienced a 
sudden loss of vision in the left eye and the vision had 
never returned and he claimed he was told he had either a 
hemorrhage or a blocked retinal surgery.  A review of the 
record revealed that in October 1993, the veteran's best 
corrected vision in the left eye was reported as 20/40.  The 
veteran stated there was no family history of glaucoma, but a 
review of the record revealed notation that the veteran's 
mother and two sisters had glaucoma.  
 
Examination findings were recorded and the final diagnoses 
were:  Combined mechanism glaucoma, bilaterally; hyperopic 
astigmatism and presbyopia; nuclear cataracts, bilaterally.

As to the question of whether the veteran had any left eye 
disability which represented an acute injury separate and 
distinct from an exacerbation of his glaucoma, the examiner 
opined that based on a review of the historical data and the 
current examination, the claimed loss of vision was not due 
to the glaucoma, since there were no findings to support 
development or progression of glaucoma.  The examiner 
indicated it appeared the loss of vision was secondary to a 
possible separate and distinct process such as an acute 
vascular problem within the nerve retina, "or this is 
malingering on the part of the veteran."  He stated it would 
be necessary to further examine the veteran with visual 
evoked response testing to adequately identify the extent of 
damage if present and to rule out malingering, as he did not 
visualize any current vascular complications.  He added, 
"therefore, the condition is not an exacerbation of 
glaucoma."  

In view of the foregoing, the Board finds that the weight of 
the medical evidence is against the claim.  The 
ophthalmologist who examined the veteran in October 2002 had 
the benefit of review of the entire medical record, including 
the communications from the eye specialists in the early 
1990s.  He specifically indicated he had thoroughly reviewed 
the record.  The physician unequivocally concluded that the 
veteran's current claimed loss of vision was not due to the 
glaucoma and was more likely due to a possible separate and 
distinct process such as an acute vascular problem within the 
nerve retina.  There is no medical documentation in the file 
supporting the veteran's claim of left eye injury residuals 
attributable to increased stress due to his participation in 
the rescue effort following Hurricane Andrew in 1992.

The record does include a copy of an order dated September 
29, 1992, from the State of Florida, Department of Military 
Affairs, Office of the Adjutant General, retaining the 
appellant on active military service of the State because of 
physical disability reported to be "eye."  Elaboration was 
not provided.  For VA compensation purposes, active duty for 
training includes full-time duty performed for training 
purposes by Reserve or National Guard personnel.  38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2003).  The term 
"inactive duty training" includes duty (other than full-time 
duty) performed under §§ 316, 502, 503, 504 or 505 of Title 
32, or the prior corresponding provisions of law.  The 
veteran's service in 1992 was not under the provisions of 
Title 32.  Accordingly, the veteran's remedy, if any, for any 
disability sustained during this time is to be found with the 
Florida National Guard.


ORDER

Service connection for a bilateral eye disability is denied.



	                        
____________________________________________
	MICHAEL S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



